Seevers, J.
i. municipal corporations: city ordinance: nuisauce: It is provided by statute that cities have the power to prevent riots, noise, disturbance or disorderly assemblages; to suppress and restrain disorderly houses, houses oi ill-fame, billiard-tables, nine or ten-pin alleys or tables, and ball-alleys, and to authorize the destruction of all instruments and devices used for the purpose of gaming.” Code, section 456.
The appellant insists the ordinance is void because the offense described therein and charged in the information is punishable under the laws of the State, and therefore the city cannot provide for the punishment of the same offense. JSlo statute is cited defining and punishing the offense charged in the information, and we have not been able to find any such.
The information does not charge an unlawful assemblage, Or a nuisance as defined by statute (Code, sections 4066, 4067, 4069, 4089.) Nor does the information necessarily define such offenses. We are, therefore, unable to say the ordinance is void because the offenses referred to therein are punishable under the laws of the State.
The appellant cites, and largely relies on The City of Chariton v. Barber, 54 Iowa, 360. In that case it was thought the power to “ suppress and restrain ” did not authorize the city to punish the keeper of a house of ill-fame. This information is not based on that clause of the statute, but upon the provision which authorizes cities to “prevent” riots, noises, disturbances, and disorderly assemblages. The cited case is largely based on City of Mt. Pleasant v. Breeze, 11 Iowa, 399, and we are not disposed to extend the rule therein announced. We know of no more effective way of preventing the commission of an offense than a provision providing for its punishment. Such power is clearly conferred and has been properly asserted.
Affirmed.